FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

BRENT BOYD,                           
               Plaintiff-Appellant,
               v.                           No. 03-56514
BERT BELL/PETE ROZELLE NFL                   D.C. No.
                                          CV-01-02072-NAJ
PLAYERS RETIREMENT PLAN; NFL
PLAYER SUPPLEMENTAL DISABILITY               OPINION
PLAN; THE DISABILITY BOARD,
            Defendants-Appellees.
                                      
       Appeal from the United States District Court
         for the Southern District of California
       Napoleon A. Jones, District Judge, Presiding

                 Argued and Submitted
         December 10, 2004—Pasadena, California

                    Filed June 13, 2005

   Before: Robert R. Beezer, Cynthia Holcomb Hall, and
          Kim McLane Wardlaw, Circuit Judges.

                Opinion by Judge Beezer;
              Concurrence by Judge Wardlaw




                           7015
                        BOYD v. BELL                    7017


                        COUNSEL

Lawrence D. Rohlfing, Law Offices of Lawrence D. Rohlfing,
Santa Fe Springs, California, for the plaintiff-appellant.

John P. McAllister, Groom Law Group, Washington, DC, for
the defendants-appellees.


                         OPINION

BEEZER, Circuit Judge:

  Former professional football player Brent Boyd appeals the
denial of football degenerative disability benefits under the
7018                        BOYD v. BELL
Bert Bell/Pete Rozelle National Football League Player
Retirement Plan (“the NFL Plan” or “Plan”). The Plan pro-
vides retirement, disability, and other benefits to eligible cur-
rent and former professional football players. The district
court granted the NFL Plan’s motion for summary judgment,
holding that the Plan’s Retirement Board (“the Board”) did
not abuse its discretion in denying Boyd’s claim for football
degenerative disability benefits. We have jurisdiction pursu-
ant to 28 U.S.C. § 1291, and we AFFIRM.

                                    I

   Brent Boyd was drafted in the third round of the 1980
National Football League (“NFL”) draft by the Minnesota
Vikings and was an offensive lineman for the Vikings until
his retirement from the league prior to the 1987 season.1 After
his retirement, Boyd claimed approximately $82,000 from
settling claims he asserted under California Worker’s Com-
pensation system as a result of several injuries, but not includ-
ing any specific head trauma. Boyd held various jobs until
August 1999, when he was no longer able to work.

   In March 1997, Boyd filed his first application for football
degenerative disability benefits under the Plan. The applica-
tion claimed benefits based on orthopedic joint problems that
resulted from NFL injuries. In his application, Boyd told the
committee that his “first and most serious NFL injury” was a
knee injury that occurred in October 1981. Boyd wrote, “I
know I have the mind and spirit to succeed in an occupation,
but my body refuses to cooperate.” Boyd’s application neither
noted nor alleged any brain injuries or head trauma, and his
medical history before 2000 reveals reports and diagnoses of
alcohol abuse, depression, digestive tract disorders, and
hypertension, but no complaints or findings of brain disorders
  1
    According to Boyd’s opening brief, “The purpose of an offensive line-
man is simple: he must become the irresistible force moving the defense
or the immovable object precluding the undaunted pass rush.”
                         BOYD v. BELL                      7019
or injuries. Boyd’s 1997 claim was denied by the Board,
based on a medical opinion that Boyd could work so long as
it did not involve certain physical elements. Boyd did not
appeal.

   In June 2000, Boyd again applied to the NFL Plan for dis-
ability benefits, this time citing alleged organic brain prob-
lems as the result of an alleged head trauma. It is this
application for benefits that is in dispute. Boyd claims that he
was knocked unconscious during a preseason game in August
1980, and that despite having temporary blindness in his right
eye during the game, he continued to play. Other than this
alleged incident in August of 1980, Boyd does not recall los-
ing consciousness at any other time. Boyd claims that in 1980
he began experiencing constant headaches, which the Vikings
personnel told him were a side effect of anti-inflammatory
medication (Indocin) to treat pain and inflammation of the
knees. Boyd told the NFL Retirement Board that as the head-
aches began, it was then that he first began using alcohol on
a habitual basis. As his football career developed, Boyd
claims that he noticed increasing fatigue, increased forgetful-
ness, and lack of focus. Boyd currently complains of “a gen-
eral constant flu-like feeling, fatigue, headaches, queasiness,
forgetfulness, intermittent blurred vision, difficulty reading,
lack of concentration, learning difficulty, memory loss, dizzi-
ness and light-headedness.”

   The NFL Plan is governed by the Employee Retirement
Income Security Act (“ERISA”) and was established pursuant
to collective bargaining agreements between the National
Football League Players Association (“Players Association”)
and the National Football League Management Council
(“Management Council”). The NFL Plan is administered by
a Retirement Board composed of six voting members, three
of whom are appointed by the Players Association, while the
other three members are selected by the Management Coun-
cil. The members of the Board serve without pay. The NFL
Plan grants to the Retirement Board the “full and absolute dis-
7020                          BOYD v. BELL
cretion, authority and power to interpret, control, implement,
and manage the Plan,” including the authority to adjudicate
claims for benefits.

   The NFL Plan provides for monthly total and permanent
disability benefits (“T&P Benefits”) to an Active Player or
Vested Inactive Player whom the Retirement Board deter-
mines to be totally and permanently disabled. In his 2000
application, Boyd applied for both Football Degenerative and
Inactive T&P Benefits, two of four categories of T&P benefits
provided by the Plan:

      [5.1](c) (Football Degenerative). The monthly total
      and permanent disability benefit will be no less than
      $4,000 if the disability(ies) arises out of League foot-
      ball activities, and results in total and permanent dis-
      ability before the later of (1) age 45, or (2) 12 years
      after the end of the Player’s last Credited Season.

      [5.1](d) (Inactive). The monthly total and permanent
      disability benefit will be no less than $1,500 if (1)
      the total and permanent disability arises from other
      than League football activities while the player is a
      Vested Inactive Player, or (2) the disability(ies)
      arises out of League football activities, and results in
      total and permanent disability after the later of (i)
      age 45, or (ii) 12 years after the end of the Player’s
      last Credited Season. The minimum benefits pro-
      vided under this Section 5.1(d) will be offset by any
      disability benefits provided by an employer other
      than the League or an Employer, but will not be off-
      set by worker’s compensation.

NFL Retirement Plan at §§ 5.1(c), 5.1(d) (emphasis added).2
  2
   The Plan offers two other types of T&P disability benefits, which Boyd
did not claim. Section 5.1(a) of the Plan (referred to as the “Active Foot-
ball” disability benefit) provides for a disability that results from League
                              BOYD v. BELL                              7021
The 1993 Collective Bargaining agreement created a new
NFL Player Supplemental Disability Plan, which provides
additional monetary benefits to certain former players who
qualify for benefits under sections 5.1(a)-5.1(c) of the Plan.

  Section 5.1 of the Plan was amended in 1998 (“1998
Amendment”), which limits the recovery of disability benefits
as a result of a psychological/psychiatric disorders but pro-
vides:

     [A] total and permanent disability as a result of a
     psychological/psychiatric disorder may be awarded
     under [inter alia, the Football Degenerative category]
     if the requirements for a total and permanent disabil-
     ity are otherwise met and the psychological/
     psychiatric disorder either (1) is caused by or relates
     to a head injury (or injuries) sustained by a Player
     arising out of League football activities (e.g., repeti-
     tive concussions); (2) is caused by or relates to the
     use of a substance prescribed by a licensed physician
     for an injury (or injuries) or illness sustained by a
     Player arising out of League football activities; or (3)
     is caused by an injury (or injuries) or illness that
     qualified the Player for total and permanent disabil-
     ity benefits under Section 5.1(a).

NFL Retirement Plan at § 5.1 (amended November 1, 1998)
(emphasis added).

  In December 2000, the Retirement Board determined that
Boyd was totally and permanently disabled within the mean-

football activities, arises while the player is active, and causes permanent
and total disability shortly after the disability first arises. Section 5.1(b)
(referred to as the “Active Nonfootball” disability benefit) provides for
benefits if the disability does not arise from League football activities but
does arise while the player is an active player and causes permanent and
total disability shortly after the disability first arises.
7022                     BOYD v. BELL
ing of the Plan and voted to grant Boyd T&P Inactive benefits
of $1,550 per month, retroactive to October 1, 1999, pursuant
to Plan section 5.1(d). The Board deferred consideration of
Boyd’s claim for Football Degenerative benefits under section
5.1(c).

   In considering whether Boyd qualifies for Football Degen-
erative disability benefits pursuant to Plan section 5.1(d), the
Board reviewed the medical opinions of various health profes-
sionals. We turn to discuss part of that body of medical evi-
dence.

   Plan neutral physician Dr. J. Sterling Ford, a neurologist,
concluded in his narrative report that “[f]rom a neurologic
standpoint, [Boyd] does appear to have several problems that
may arise out of head injuries suffered in the course of his
NFL career. Only further testing will be able to determine the
extent of those injuries.” Dr. Ford observed that Boyd’s
symptoms “raise the question of possible organic brain inju-
ry.” On a standardized form that the Board asked Dr. Ford to
complete, Dr. Ford checked “yes” after being asked whether
the injury resulted from a football-related activity.

   At Boyd’s request, Dr. Daniel Amen and Dr. Edward Spen-
cer conducted a SPECT (single photon emission computed
tomography) brain scan on Boyd, which seeks to measure
brain metabolic activity. Dr. Spencer concluded that Boyd’s
scan revealed decreased brain activity, “consistent with head
trauma.” Without identifying any cause, Dr. Spencer con-
cluded that Boyd “is disabled due to his brain injury.”

   The Board referred Boyd to Dr. Branko Radisavljevic, a
Plan neutral psychologist. Dr. Radisavljevic concluded that
Boyd was disabled as a result of “emotional liability depres-
sion due to post traumatic organic brain disorder.” Dr. Radi-
savljevic wrote that Boyd’s disability “appears to be the result
of a fairly small brain injury that I cannot fully understand.”
On the Board’s standardized “Physician’s Report” form, Dr.
                        BOYD v. BELL                          7023
Radisavljevic checked “yes” when queried whether Boyd’s
disability resulted from a football-related activity.

   In 2001, the Board referred Boyd to Dr. Barry Gordon, the
Director of Cognitive Neurology and Neuropsychology and
the Memory Clinic at Johns Hopkins Hospital. Boyd was sub-
ject to nearly two days of examinations and neuropsychologi-
cal testing, including a 100-minute examination by Dr.
Gordon himself. Dr. Gordon concluded:

    Based on the evidence available, the alleged head
    injury of August, 1980 could not be organically
    responsible for all or even a major portion of the
    neurologic and/or neuropsychologic problems that
    Mr. Boyd is experiencing now, to a reasonable
    degree of medical probability. (I include the alleg-
    edly abnormal SPECT scan results in this category.)
    This is true even allowing for the many unknowns
    about this injury, including its precise severity.
    Many if not most or all of his complaints are more
    typically those attributable to depression and/or
    chronic pain and/or to the effects of untreated hyper-
    tension and physical deconditioning.

    To reasonable degree of medical probability, the
    depression that Mr. Boyd is currently experiencing
    (by report) could not be an organic consequence of
    the head injury of August, 1980.

    Many feel that chronic pain can be a cause of depres-
    sion, and chronic pain itself has been reported to
    cause impairments in neuropsychologic performance
    (although not necessarily impairments in underlying
    cerebral functions[)]. Mr. Boyd has previously
    reported pain from musculoskeletal injuries related
    to his football playing. I note these possible explana-
    tions and connections, although determination of the
    orthopedic source(s) of his pain, his reported depres-
7024                            BOYD v. BELL
       sion, and possible connections between the two are
       not within my area(s) of expertise.

   In April of 2001, the Board denied Boyd’s claim for Foot-
ball Degenerative disability benefits, explaining that “Mr.
Boyd’s disabilities do not arise out of League football activi-
ties, and that Mr. Boyd therefore does not qualify for Football
Degenerative T&P benefits.”3 Boyd subsequently filed this
lawsuit.

   On remand from the district court, in January 2003, the
Board reconsidered its decision in view of the 1998 Amend-
ment to the Plan. The Board concluded that the amendment
“only limit[s], and do[es] not expand, the availability of Foot-
ball Degenerative T&P benefits” and so does not give rise to
a less rigorous standard than that set forth by Plan Section
5.1(c) under which Boyd could qualify for Football Degenera-
tive disability benefits.

   The district court granted summary judgment for the Board,
concluding that “[t]he Board’s reliance on Dr. Gordon’s med-
ical expertise constitutes substantial evidence upon which the
decision may stand.”
  3
   The Plan defines “Arising out of League football activities” as:
      a disablement arising out of any League pre-season, regular-
      season, or post-season game, or any combination thereof, or out
      of League football activity supervised by an Employer, including
      all required or directed activities. “Arising out of League football
      activities” does not include, without limitation, any disablement
      resulting from other employment, or athletic activity for recre-
      ational purposes, nor does it include a disablement that would not
      qualify for benefits but for an injury (or injuries) or illness that
      arises out of other than League football activities.
NFL Retirement Plan at § 6.4(c) (amended effective July 1, 1993).
                         BOYD v. BELL                     7025
                              II

   [1] The NFL Plan was established pursuant to collective
bargaining and grants to the Retirement Board the full discre-
tion to adjudicate claims and interpret the Plan. We review the
Board’s decision to deny Boyd’s football degenerative dis-
ability benefits for an abuse of discretion. Firestone Tire &
Rubber Co. v. Bruch, 489 U.S. 101, 115 (1989); Jones v.
Laborers Health & Welfare Trust Fund, 906 F.2d 480, 481
(9th Cir. 1990) (recognizing that we “will not upset the
review process the parties have [collectively] bargained for,
absent an abuse of discretion by the Board.”). An ERISA
fiduciary is “obligated to guard the assets of the [Plan] from
improper claims, as well as to pay legitimate claims.” Brogan
v. Holland, 105 F.3d 158, 164 (4th Cir. 1997) (internal quota-
tions and ellipsis omitted). Our deferential standard of review
furthers a primary goal of ERISA, which endeavors “to pro-
vide a method for workers and beneficiaries to resolve dis-
putes over benefits inexpensively and expeditiously.” Taft v.
Equitable Life Assurance Soc’y, 9 F.3d 1469, 1472 (9th Cir.
1993).

   [2] “In the ERISA context, even decisions directly contrary
to evidence in the record do not necessarily amount to an
abuse of discretion.” Taft, 9 F.3d at 1473. An ERISA adminis-
trator abuses its discretion only if it (1) renders a decision
without explanation, (2) construes provisions of the plan in a
way that conflicts with the plain language of the plan, or (3)
relies on clearly erroneous findings of fact. Bendixen v. Stan-
dard Ins. Co., 185 F.3d 939, 944 (9th Cir. 1999); Atwood v.
Newmont Gold Co., 45 F.3d 1317, 1323-24 (9th Cir. 1995).

   “A finding is ‘clearly erroneous’ when although there is
evidence to support it, the reviewing [body] on the entire evi-
dence is left with the definite and firm conviction that a mis-
take has been committed.” Concrete Pipe and Products of
California, Inc. v. Construction Laborers Pension Trust for
Southern California, 508 U.S. 602, 622 (1993), quoting
7026                     BOYD v. BELL
United States v. United States Gypsum Co., 333 U.S. 364, 395
(1948). We will uphold the decision of an ERISA plan admin-
istrator “if it is based upon a reasonable interpretation of the
plan’s terms and was made in good faith.” Estate of Shockley
v. Alyeska Pipeline Serv. Co., 130 F.3d 403, 405 (9th Cir.
1997) (internal quotations omitted).

                               III

   We consider whether the Retirement Board abused its dis-
cretion when it determined that Boyd’s total disability did not
arise out of his League football activities. Boyd argues that
the NFL abused its discretion by relying on what Boyd casts
as the “incomplete and lone contrary [medical] opinion [of
Dr. Gordon] in the record.” Essentially, Boyd argues that the
Board relied on clearly erroneous findings of fact when it
determined that Boyd’s disability did not arise from League
football activities. We reject this contention.

   [3] To hold that the Board abused its discretion, we would
have to conclude that the entire record leads to a “definite and
firm conviction that a mistake has been committed” by the
Board in concluding that Boyd’s disability did not arise from
his football career. Concrete Pipe, 508 U.S. at 622. This we
cannot do. What is transparent from the record is that the
cause of Boyd’s disability is far from clear. That is, the evi-
dence can reasonably be interpreted to conclude that Boyd’s
disability either is or is not linked to his football career. The
Retirement Board reasonably concluded, based on Dr. Gor-
don’s extensive evaluation and report, that Boyd’s disability
did not arise from his League football activities. We are
unable to conclude that the Board abused its discretion in so
concluding.

   [4] Boyd’s claim is not saved by relying on what he charac-
terizes as the medical experts who expressed the opinion that
Boyd’s disability does arise from his League football activi-
ties. An ERISA administrator’s exercise of its discretion to
                            BOYD v. BELL                         7027
adjudicate claims is not a mere exercise in expert poll-taking.
We hold that a mere tally of experts is insufficient to demon-
strate that an ERISA fiduciary has abused its discretion, for
even a single persuasive medical opinion may constitute sub-
stantial evidence upon which a plan administrator may rely in
adjudicating a claim.

   [5] Further, even the experts that Boyd claims to be in his
corner fail to unequivocally conclude that Boyd’s disability
arises from his football career. For example, although Dr.
Ford checked the box on the Retirement Board form indicat-
ing that Boyd’s disability arose from his football career, in his
more-detailed narrative report, he wrote that Boyd “does
appear to have several problems that may arise out of head
injuries suffered in the course of his NFL career. Only further
testing will be able to determine the extent of those injuries.”
(emphasis added).4 For his part, Dr. Spencer identified
decreased brain activity “consistent with head trauma”
(emphasis added), and without identifying any specific cause,
concluded that Boyd “is disabled due to his brain injury.” As
did Dr. Ford, Dr. Radisavljevic checked the box indicating
that the injury arose from Boyd’s football career, but con-
cluded in his narrative report that Boyd’s disability “appears
to be the result of a fairly small brain injury that I cannot fully
understand.” Dr. Radisavljevic also noted that Boyd was
“somewhat obese,” and in contravention to Boyd’s claimed
symptoms of memory loss and forgetfulness, Dr. Radisavl-
jevic noted that Boyd “scored 30 out of 30 on the mini mental
state exam which included multiple cognitive functions.” In
light of what the Board apparently construed as inconsistent
or incomplete reports, the Board did not abuse its discretion
in referring the matter to Dr. Gordon, who reportedly is a
noted neurologist, and ultimately relying on Dr. Gordon’s
report to conclude that Boyd’s disability did not arise from his
football career.
  4
   Dr. Gordon presumably performed the further neuropsychological test-
ing that Dr. Ford recommended.
7028                     BOYD v. BELL
                              IV

   The Retirement Board did not abuse its discretion in con-
cluding that Boyd’s disability did not arise from his League
football activities.

  AFFIRMED.



WARDLAW, Circuit Judge, concurring in part and concur-
ring in the result:

   I part company with the majority’s inclusion of the dictum
on pages 7026-27, where the opinion states: “An ERISA
administrator’s exercise of its discretion to adjudicate claims
is not a mere exercise in expert poll-taking. We hold that a
mere tally of experts is insufficient to demonstrate that an
ERISA fiduciary has abused its discretion.” The opinion
reaches the correct result solely because the standard of
review is “significantly deferential” to the Board; we may not
hold the Board’s factfinding to be erroneous unless the “entire
evidence” leaves us with “the definite and firm conviction
that a mistake has been committed.” Concrete Pipe & Prods.,
Inc. v. Constr. Laborers Pension Trust, 508 U.S. 602 (1993).
Moreover, “that the plan administrator’s decision is directly
contrary to some evidence in the record does not show that
the decision is clearly erroneous.” Snow v. Standard Ins. Co.,
87 F.3d 327, 331 (9th Cir. 1996). My conclusion that the
Board did not abuse its discretion under this standard is based
on the fact that Boyd’s head injury was not contemporane-
ously diagnosed, and therefore it was not unreasonable for the
Board to rely upon Dr. Gordon’s opinion that Boyd’s head
injury did not arise from his football activities. Because the
opinion’s conclusion is based on the deferential nature of the
abuse of discretion standard of review applicable to this case,
both the tone and substance of the quoted sentences are
unnecessary.